OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                         . AUSTIN




Honorable Kenneth W. Clark
County Audit or
Ward County
Honahen~, Texas
Dear Sir:




                                           et bid rocelved,
                                           the contract wae
                                          t advert lslng for

                                           nlon OS thle de-
partment on the                            a been received.
                                    or as f0ii03f0:

                                  11 your department
                                    not an expmditare
                                  onstruotion  of an
                                 oonpetltive  bide were
                      ai and let to the lowest bid
                       not advertised   void.
                      thank you and refer you to your
                     QBB which you rendered me reoent-
                     ruotion of an exhibit building

           *Thls.~*contraot wae let to the lowest and
     beet bidder and building completed but the bids
     were not adrertired    for ia the paper and If rou
     will wire me oolleet     eqlng whether or not eon-
     traot is good or not and ii I @an OF @an not
     :;g$y   approve 8am0. I will oertalnly     appreolate
        .
Honorable     Kenneth H. Clark,     Page 2



              Section 2, of Artlale 2368a, VernontatAnnotated
Cltll    Statutes,   readr in part a8 follovr:
                ‘Sec. 2.     No county acting through its Com-
        alesioneret       Court, and no olty in this State,
        shall herealter       make or enter into any oontraot
        or agreement for the oonatruotlon           OS any pub110
        building,      or the proreoutlon     and oompletlon oi
        any pub110 work raqulrlAg or authorizing             any ox-
          endlture in lxoeae of Two Thousand Dollarr
        ‘I $2,000.00),     oreatlng or lmpoelng an obllgatlon
        or liability       of any nature or oharacter upon
        such oounty, or any eubdirleion          of 6aoh oouatr,
        or upon auoh olty, without flrrt           eubmltting mah
        proposed oontraot or agrerment to oompetltlro
        bldr.      hlotlor of time and plaoe vhui and where
        ouch oontraot ehall be let shall be published
        In suoh oounty (lf oonoemlng a county oontraot
        or oontraot for euoh subdlrlrion           of ouoh oountyf
        and in ruoh olty (If oonoemlng a olty oontraot),
        onoe a wok for two ooneeoutlre           vrekr  prior to
        the time set for letting          ruoh oontraot    the date
        of the first publloation          to be at lear c Sourteen
        daya prior to the date ret for letting            said oon-
        tract, and raid oontraot &all be let to the
        lowest re~onelble          bidder, on the re#peotiYs     type
        or oonetruotlon        seleoted.   * * l If there Is no
        newspaper published in ruoh oounty, thei notloo
        of the letting       of such oontraot by euoh oounty
         shall be given by oaue&ng notioe thereoi to be
        posted at the County Courthoure door ior fourteen
         (14) darr prior to the time of letting           ruoh oon-
        traot. l e *
              *Any and all such contraots or agraementr
        hereafter  made by any oounty or olty In thla
        Etate, without oomplylng with the terms of this
        Section,  shall be Told, and shall not be en-
        forobable   In any Court of thle State,   and thr
        performanoe of came and the payment of my money
        thereunder may be enJoined by any property tax-
        paying oltlzen   oi each oouaty or city.'
              For the purpose6 of this oglnlon, under the faotr
stated    in your letter,  we assume that the Comm1880nem1
Honorable Kenneth W. Clark,       Page 3



Court contrasted for the oonetruotion    of the exhibit bulld-
ing ae a l  turnksyH proposition  and ?ld not purohaso the
materiel and employ aday labor u to oonetruot the same as
lndloeted   in a former letter from you requeetlag our opln-
ion on certain questions vhloh were anevered In our opinion
No. o-2955.
             Section 2 or Artlole   2368e, supra, epeolfloally
provides that any and all such oontreots or agreements
made by any county without oomplylag vith the terms.-of
lald Section shell be void.       Under the Wrote stated la
your letter,    the above mentioned section of the statute
wad not ooaplled with with nferenoe       to giving notloe
or advertising     for bide aa provlded therein,   therefore,
you are reweotfully       advlerd that It le the opinion of
this department that the above mentioned contraot le void.
            Truetlng   that   the foregoing    fully    anawere your
inquiry,   we are
                                          Pours very truly
                                    ATTORNEY QEWICRAL
                                                   OF.?%Xi@

                                          H@AsL.w
                                     BY
                                                &dell     Wllllane
                                                         Aeeletant
AW:LH


                  APPROVEDJAN
                            18, 1941